RESOLUCIÓN DEL TRIBUNAL.
Por cuanto ambas partes ban presentado una moción el 13 de noviembre corriente en la cual de común acuerdo ale-gan baber llegado a una transacción y piden que se tenga por desistidos a los demandados y apelantes de la apelación inter-puesta para ante la Corte Suprema de los Estados Unidos, contra la sentencia dictada por esta corte en este caso el 27 de junio de 1913, y además para que se comunique a la corte sentenciadora dicho desistimiento y se cancelen las fianzas prestadas y se devuelvan los documentos que utilizó dicha parte para constituirlas.
Por cuanto con fecha 7 de julio de 1913 fue admitida la apelación interpuesta en este caso por la parte demandada, para ante l'a Corte Suprema de los Estados Unidos, habiendo sido aprobadas las fianzas para costas y para obtener la sus-pensión de la ejecución de la sentencia en los días 8 de julio y 22 de agosto de 1913, respectivamente, y habiéndose expe-dido con fecha 23 de agosto último mandamiento a la corte sentenciadora ordenando la suspensión de la ejecución de la sentencia ■ dictada en este caso, careciendo este tribunal, por tanto, de jurisdicción para desestimar esta apelación o para tener a la parte demandada por desistida de la misma, y como consecuencia para cancelar dichas fianzas y comuni-car a la corte inferior el desistimiento.
Por tanto visto el caso de Draper v. Davis, 102 U. S., 370, y la práctica seguida por este tribunal en los casos de Elzaburu v. Chavez et al., resuelto en marzo 4, 1913, (pág. 172); Sucesión Orrah v. Sucesión Polanco, 16 D. P. R., 738 y Torres v. Lothrop Luce & Company et al., 16 D. P. R., 180; se declara no haber lu-gar a tener a los demandados y apelantes por desistidos de la apelación interpuesta por los mismos en este caso para ante la Corte Suprema de los Estados Unidos, ni a cancelar las fianzas *1110prestadas a los efectos de la apelación interpuesta, sin perjui-cio de que ejerciten tales derechos ante la Corte Suprema de los Estados Unidos. En cuanto a la devolución a dicha parte de los documentos que utilizó para constituir las fianzas des-pués que el Tribunal Supremo de los Estados Unidos haya admitido el desistimiento de la parte apelante, se autoriza al secretario de esta corte para que devuelva a los demanda-dos los documentos ■ que solicitan, debiendo éstos presentar copia simple de los mismos para la debida constancia en autos.

Denegada la moción por falta de jurisdicción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de esta moción.